Exhibit 10.2

 
VALIDITY AGREEMENT
 
THIS VALIDITY AGREEMENT (this “Agreement”) is made as of the ____ day of _____,
2008, by and between Jervis B. Perkins (the “Principal”), AEROGROW
INTERNATIONAL, INC., a Nevada corporation (“Company”), and FCC, LLC, d/b/a First
Capital (“Secured Party”).
 
RECITALS
 
A. The Principal is part of top-level management of Company and has considerable
expertise and familiarity in the management of Company's business.
 
B. Company and Secured Party are parties to a Loan and Security Agreement dated
the same date as this Agreement (as amended, modified, restated, substituted,
extended and renewed at any time and from time to time, the “Loan
Agreement”).  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the  Loan Agreement.
 
C. Under the Loan Agreement, Company has obtained and is currently indebted
under, and may obtain in the future, certain loans which are part of the
“Obligations” (as that term is defined in the Loan Agreement) of Company to
Secured Party.  The Obligations are secured by the “Collateral” (as that term is
defined in the Loan Agreement) as set forth in various agreements between
Company and Secured Party.
 
D. A condition of the making of the Loans was that the Principal and Company
enter into this Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, IN CONSIDERATION of the premises, and for other good and
valuable consideration, receipt of which is hereby acknowledged, and intending
to be legally bound, Secured Party, the Principal and Company hereby agree as
follows:
 
1. Recitals.
 
The parties hereto hereby acknowledge and agree that to the best of their
knowledge the Recitals are true and accurate in all material respects.
 
2. Assurances By Principals.
 
(a) The Principal covenants and agrees for the benefit of the Secured Party that
the Principal will not willfully and intentionally (i) make any untrue statement
of  a material fact to Secured Party relating to the Collateral that would
constitute a fraud under the laws of the State of Colorado, (ii) make any untrue
statement of  a material fact to Secured Party relating to the Loans that would
constitute a fraud under the laws of the State of Colorado, or (iii) fail or
refuse to turn over any Collateral or proceeds thereof to the Secured Party or
otherwise take any action that would constitute a fraud or conversion under the
laws of the State of Colorado.
 
(b) If there occurs a breach or violation of any of the obligations of the
Principal in subsection (a) above, to the maximum extent permitted by applicable
law, Secured Party shall only be entitled to recover direct pecuniary losses on
the Loans caused by the breach or violation of any of the obligations of
Principal in subsection (a) above, and Principal shall not be liable for any
other loss of profits or any special, incidental, consequential or punitive
damages.
 
(c) Any action by Secured Party for a breach or violation of any of the
obligations of Principal in subsection (a) above must be brought (i) within six
(6) months from any termination under Section 4 below,  (ii) the applicable
Colorado statute of limitations for a breach of a written contract, or (iii) the
applicable Colorado statute of limitations for civil fraud, which ever is the
shorter time period.
 
(d) The provisions of subsections (b) and (c) shall survive the termination of
this Agreement.
 
 

--------------------------------------------------------------------------------


 
3. Default; Waiver; Etc.
 
 
(a) Any default by the Principal or Company under Section 2 of this Agreement
will cause immediate and irreparable injury to Secured Party and will authorize
recourse against the defaulting party by Secured Party, to include injunction,
specific performance and all other legal or equitable remedies.
 
(b) Company agrees to pay all of Secured Party's attorney's reasonable fees and
expenses relating to a default by the Principal or Company under this Agreement.
 
(c) Neither Secured Party's entering into this Agreement, nor any failure on the
part of Secured Party in exercising any right, power, or privilege under one or
more of the instruments, security agreements or other loan documents relating to
the Loans shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege.  Secured Party's acceptance of this Agreement shall in no
way be deemed to obligate Secured Party to make any Loans.  This Agreement is
intended solely for the benefit of Secured Party, its successors and assigns to
be used in the exercise of its absolute discretion from time to time and shall
not be interpreted to place on it directly or indirectly any obligation or duty
whatsoever to enforce the obligations of the Principal or Company hereunder.
 
4. Termination.
 
This Agreement shall terminate upon the earliest of (a) the date on which
Secured Party has received payment of all amounts due and owing under the Loan
Agreement, including all fees and expenses of Secured Party due and owing under
any agreement relating to the Loan Agreement, and all commitments of Secured
Party to provide loans or other credit accommodations to Borrower have
terminated, or (b) the date on which the assets of Company shall have been
completely liquidated, with insubstantial exceptions, or (c) Principal’s
voluntary or involuntary termination of employment with the
Company.  Notwithstanding the foregoing, Principal’s liabilities, if any, under
this Agreement shall continue and survive past any termination related to
subsections (b) or (c) of the foregoing sentence with respect to any statements,
actions or omissions of Principal prior to such termination.
 
5. Entire Agreement.


Principal and Company and Secured Party acknowledge that this written agreement
represents the final agreement between the parties and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There is no unwritten oral agreements between the parties.


6.  Governing Law.
 
THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO,
APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN SUCH STATE,
AND PRINCIPAL AND COMPANY HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN DENVER, COLORADO. SECURED PARTY, PRINCIPAL AND
COMPANY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.


 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 
 
COMPANY
 
AEROGROW INTERNATIONAL, INC.
 


By:_____________________________                                                                
      Jervis B. Perkins, President and Chief Executive Officer




PRINCIPAL


_______________________________
Jervis B. Perkins
Address:                                                       
                                                       



SECURED PARTY


FCC, LLC d/b/a First Capital
A Florida limited liability company




By:_____________________________
      Lee E. Elmore, Senior Vice President




FCC, LLC
3520 NW 58th Street
Oklahoma City, OK 73112
Attn.:  Lee E. Elmore, Senior Vice President
Facsimile No.:  405-917-9660







--------------------------------------------------------------------------------


 
STATE OF ___________________


COUNTY OF _________________

 
Before me, the undersigned authority, on this date personally appeared Jervis B.
Perkins, President and Chief Executive Officer of Aerogrow International, Inc.,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said corporation.


Given under my hand and seal this ______ day of __________________, 2008.






______________________________________
Notary Public


( S E A L )






My Commission Expires:


_____________________








STATE OF ___________________


COUNTY OF _________________




Before me, the undersigned authority, on this date personally appeared Lee E.
Elmore, Senior Vice President of FCC, LLC, a Florida limited liability company,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said limited liability company.


Given under my hand and seal this ______ day of __________________, 2008.
 


______________________________________
Notary Public
( S E A L )
 


My Commission Expires:


_____________________


 
STATE OF ___________________


COUNTY OF _________________


Before me, the undersigned authority, on this date personally appeared Jervis B.
Perkins, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed.


Given under my hand and seal this ______ day of __________________, 2008.






______________________________________
Notary Public
( S E A L )
 


My Commission Expires:


_____________________
 